Citation Nr: 0828230	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  06-37 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUES

1.  Entitlement to service connection for claimed peripheral 
neuropathy.  

2.  Entitlement to an initial compensable rating for the 
service-connected bilateral hearing loss.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  




REPRESENTATION

Appellant represented by:	Robert W. Legg, attorney



ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1967 to December 
1969.  

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions of the RO.  

In a January 2006 rating decision, the RO denied service 
connection for peripheral neuropathy and granted service 
connection for bilateral hearing loss, assigning a 
noncompensable rating effective on October 27, 2004.  

In a subsequent rating decision of March 2007, the RO denied 
the veteran's claim for a TDIU rating.  

The issue of service connection for peripheral neuropathy and 
for a TDIU rating are addressed in the REMAND portion of this 
document.  



FINDING OF FACT

The service-connected bilateral hearing loss disability is 
shown to be manifested by not worse than level II hearing 
acuity in the right ear and level II hearing acuity on the 
left.  



CONCLUSION OF LAW

The criteria for the assignment of an initial compensable 
rating for the service-connected bilateral hearing loss are 
not .  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85 
including Diagnostic Code 6100 (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Although the regulation previously required VA to request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has 
been amended to eliminate that requirement for claims pending 
before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The Court further held that VA failed to demonstrate that, 
"lack of such a pre-AOJ-decision notice was not prejudicial 
to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by 
the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 
401, 116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")."  Id. at 
121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

With respect to the veteran's increased rating for bilateral 
hearing loss claim, the record reflects that the originating 
agency provided the veteran with the notice required under 
VCAA, by letter mailed in January 2005, prior to its initial 
grant of service connection.  

By letter sent May 2006, the RO sent notice to the veteran 
regarding the disability rating and effective date elements 
of his increased rating for the service-connected bilateral 
hearing loss.  Following the provision of the required notice 
and the completion of all indicated development of the 
record, the RO readjudicated the veteran's claim in October 
2006 and again in March 2008.  

There is no indication or reason to believe that the ultimate 
decision of the RO on the merits of this claim would have 
been different had VCAA notice been provided before the 
initial adjudication of the claim.  The Board finds that 
there is no prejudice to him in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  As explained, the Board has determined that an 
increased rating is not warranted for the veteran's bilateral 
hearing loss disability.  Consequently, no disability rating 
or effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claim was no 
more than harmless error.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations, in September 2005 and November 
2006, and service medical records, Social Security 
Administration (SSA) records, and pertinent VA medical 
records have been obtained.  

Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.  

In sum, the Board is satisfied that that any procedural 
defects in the originating agency's development and 
consideration of this claim were insignificant and non 
prejudicial to the veteran.  Accordingly, the Board will 
address the merits of the claims.  


Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).  

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).  

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination.  See 38 C.F.R. § 4.85.  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometric test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85 (a).  

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85 (b).  

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average.  
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of § 
4.86.  38 C.F.R. § 4.85 (c).  

"Puretone threshold average," as used in Tables VI and VIa, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases (including those in § 4.86) to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VIa.  38 C.F.R. § 4.85 (d).  

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85 (e).  

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

(a)  When the pure tone threshold at each of 
the four specified frequencies (1,000, 
2,000, 3,000 and 4,000 hertz) is 55 decibels 
or more, the rating specialist will 
determine the Roman Numeral designation for 
hearing impairment from either Table VI or 
Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated 
separately.  

(b)  When the pure tone thresholds are 30 
decibels or less at 1,000 hertz, and 70 
decibels or more at 2,000 hertz, the rating 
specialist will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral 
will then be elevated to the higher Roman 
numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  


Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 , 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected hearing loss.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

Throughout the appeal period, the Board finds that the 
veteran's overall level of impairment is not consistent with 
that enumerated for a compensable rating.

On VA audiological evaluation in September 2005, puretone 
thresholds in decibels (db) for the four frequencies used for 
VA evaluation were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
35
30
45
60
42.5
LEFT
30
30
55
70
46.25

Speech audiometry revealed speech recognition ability of 90 
percent correct in the right ear and 86 percent on the left.  
Applying these values to the rating criteria results in a 
numeric designation of level II in the right ear and level II 
in the left ear.  See 38 C.F.R. § 4.85, Table VI.  
Application of the levels of hearing impairment in each ear 
to Table VII at 38 C.F.R. § 4.85 produces the result that a 
noncompensable rating is assignable.  

On VA audiological evaluation in November 2006, puretone 
thresholds in decibels (db) for the four frequencies used for 
VA evaluation were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
20
20
30
50
30
LEFT
20
20
45
55
35

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 94 in the left ear.  Applying 
these values to the rating criteria results in a numeric 
designation of level I in the right ear and level I on the 
left.  See 38 C.F.R. § 4.85, Table VI.  Application of the 
levels of hearing impairment in each ear to Table VII at 
38 C.F.R. § 4.85 produces a result that a noncompensable 
rating is warranted.  

The Board has considered the veteran's contentions, along 
with lay statements from friends and family, that his hearing 
loss is more disabling than is reflected by his assigned 
disability ratings.  However, the Board is bound by the 
provisions of the rating schedule and VA regulations in 
assigning a disability rating.  

The rating schedule for hearing loss is quite specific in the 
type of testing that must be conducted and the ranges of test 
results that correspond with a particular rating.  None of 
the testing that was conducted in accordance with VA 
regulations demonstrates the degree of impairment 
contemplated for a rating higher than was assigned.  
Furthermore, an exceptional pattern of hearing loss was not 
demonstrated in any test.  See 38 C.F.R. § 4.86.  

In conclusion, a preponderance of the evidence is against the 
claim for an increased disability rating for the service-
connected bilateral hearing loss.  In so concluding, the 
Board acknowledges the obvious sincerity of the veteran in 
pursuing a higher rating.  The Board, however, is obligated 
to decide cases based on the evidence before it rather than 
on such factors.  Based on the evidence of record, higher 
ratings are not in order.  


Other Considerations

Consideration has been given to assigning a staged rating; 
however, for the reasons discussed above, the Board has 
concluded that at no time during the period in question has 
the veteran's bilateral hearing loss disability warranted a 
rating in excess of that which is currently assigned.  See 
Fenderson v. West; 12 Vet. App. 119 (1999).  

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2007).  The record reflects that the 
manifestations of the veteran's hearing loss are not unusual 
or exceptional and that he has not required frequent 
hospitalizations for that disorder.  

In sum, there is no indication in the record that the average 
industrial impairment from the hearing impairment would be to 
a compensable degree or that the impairment from this 
disability would otherwise be in excess of the non-
compensable rating assigned during the appeal period.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338, 339 (1996).  



ORDER

An initial compensable rating for the service-connected 
bilateral hearing loss is denied.  



REMAND

The veteran reports suffering from peripheral neuropathy due 
to his herbicide exposure.  Based on a review of the 
veteran's service records, his service in the Republic of 
Vietnam during the Vietnam Era is conceded.  Accordingly, he 
may be presumed to have been exposed to an herbicide (i.e. 
Agent Orange) during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2007).  So, the issue on appeal is 
reduced to whether he has peripheral neuropathy due to that 
exposure.  

To this end, a VA examination was provided in October 2005 
and the report of this examination is of record.  The 
examiner noted the negative electromyogram findings in 
support of a peripheral neuropathy diagnosis, but indicated 
it was possible the veteran had the disability based on 
pinprick testing.  

Regardless, the examiner opined that the veteran did have 
Parkinson's disease, an issue not currently on appeal, and 
stated that this Parkinson's disease was at least as likely 
as not related to his herbicide exposure.  Apart from 
recording the veteran's claimed 30 year history of gait 
problems, which is not supported by contemporaneous medical 
evidence, the examiner gave no medical basis to justify this 
opinion.  

The Board notes that Parkinson's disease is not among the 
disabilities listed as entitling the veteran to a presumptive 
grant of service connection due to herbicide exposure under 
38 C.F.R. § 3.309(e) (2007).  

Nevertheless, in Combee v. Brown, the United States Court of 
Appeals for the Federal Circuit held that when a veteran is 
found not to be entitled to a regulatory presumption of 
service connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994), reversing 
in part Combee v. Principi, 4 Vet. App. 78 (1993).  

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

In this case, a VA examination is necessary to determine the 
nature and likely etiology of the claimed lower extremity 
neurological problem, claimed as a peripheral neuropathy.  As 
will be discussed, this opinion should establish what 
disabilities are currently manifest, determine whether a 
neurological disability affecting the veteran's lower 
extremities is related to his military service, and provide a 
rationale for opinions expressed and conclusions reached.  

With respect to the veteran's claim for a TDIU, the Board 
notes that there is a an April 2005 VA opinion relating the 
veteran's employment status to the veteran's service-
connected post traumatic stress disorder (PTSD), not 
currently on appeal, and another April 2005 VA opinion 
relating his employment status to the aforementioned claimed 
peripheral neuropathy disability.  As such, further 
consideration of this matter must be deferred pending 
completion of all indicated development.  

Moreover, while the claim is otherwise being remanded, the 
Board notes that SSA records contain VA outpatient treatment 
records from 2004 & 2005 that were not otherwise associated 
with the claims file.  All ongoing records of VA outpatient 
treatment that are not already of record should be obtained 
and associated with the claims file.  38 U.S.C.A. § 5103A(c) 
(West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, these remaining matters are REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, D.C. 
for the following action:

1.  The RO should undertake appropriate 
action to obtain any outstanding VA 
treatment records and any pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unsuccessful 
in its efforts to obtain any such 
evidence, it should so inform the veteran 
and request him to submit the outstanding 
evidence.  

2.  The RO should return the claims file 
to the physician who conducted the 
October 2005 VA examination to determine 
the nature and likely etiology of his 
claimed peripheral neuropathy disability.  

If the October 2005 VA examiner is 
unavailable, the veteran should be 
afforded a new VA examination for this 
purpose.  

In either case, the claims folder, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.  

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based upon the claims folder review, the 
October 2005 examination results and 
sound medical principles, the examiner 
should provide a definitive diagnosis as 
to any identified peripheral neuropathy.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  

3.  Following completion of all indicated 
development, the RO readjudicate the 
issues remaining on appeal based on a de 
novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and provided an appropriate 
opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  No action is 
required of the veteran until notified but he has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


